DETAILED ACTION
	The following action is in response to the amendment filed for application 17/312,553 on August 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the vehicle control device as claimed, and particularly wherein the control unit includes, as prohibition conditions of the stepwise shift, a first prohibition condition on the basis of an insufficient driving force judgment, and the control unit performs a downshift control configured to downshift the continuously variable transmission in a case in which an accelerator pedal is continuously stepped on from before prohibition of the stepwise shift to after the prohibition by the first prohibition condition of the stepwise shift, and including the remaining structure and controls of claim 1.  The present invention also particularly includes the device wherein the control unit performs a downshift control configured to downshift the continuously variable transmission in a case in which an accelerator pedal is continuously stepped on from before prohibition of the stepwise shift to after the prohibition of the stepwise shift, and the control unit does not perform the downshift control in a case in which an accelerator pedal amount becomes less than a predetermined value while the accelerator pedal is continuously stepped on from before the prohibition of the stepwise shift to after the prohibition of the stepwise shift, and including the remaining controls and structure of claim 8.  The present invention also particularly includes the device wherein the control unit performs a downshift control configured to downshift the continuously variable transmission in a case in which an accelerator pedal is continuously -3- 4864-1268-8686.1Atty. Dkt. No. 050374-0363 stepped on from before prohibition of the stepwise shift to after the prohibition of the stepwise shift, the control unit includes, as prohibition conditions of the stepwise shift, a first prohibition condition on the basis of an insufficient driving force judgment, and a second prohibition condition different from the first prohibition condition, the downshift control is performed in a case in which the stepwise shift is prohibited by the first prohibition condition, and the downshift control is not performed in a case in which the stepwise shift is prohibited by the second prohibition condition, and including the remaining structure and controls of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 22, 2022